Title: To James Madison from Jethro Wood, 2 March 1820
From: Wood, Jethro
To: Madison, James


                
                    Esteemed Friend
                    Poplar Ridge Cayuga County 3 mo 2, 1820
                
                Amongst the materials for domestic manufactures flax occupies an important place. The manner of preparing it however, in this Country is very imperfect; and inconsequence the value of the Crop is variable and uncertain. The process of water roting whether it has been owing to the great care which is necessary both in respect to time and the manner of handling it in that soft state or whether it has been owing to other Causes, has never been generally introduced; and from that of dew rotting, the fibre is not only often obtained harsh and weak, but sometimes it is totally lost in the snows of winter.
                Impressed by these Considerations the President of the Cayuga County Agricultural Society has requested me to ask for such information as thou may possess on the subject of dressing flax without roting. We have seen specimens which were prepared in this manner, much superior in both softness and strength to the Common material; but the result of our enquiries into the minutia of the process has not been satisfactory. Every detail relative to this business will be interesting. Please direct to Poplar Ridge Post Office. I am very respectfully thy friend
                
                    Jethro WoodCorresponding Secretary of said Society
                
            